Title: To Benjamin Franklin from James Parker, 1 September 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, Sept. 1. 1767
Having wrote twice since 8 Days ago, I have not any Thing material to write now only that I have not been able yet to execute a proper Power: Indeed, the chief Reason is for some Weeks past, I have had the Gout wandering from Limb to Limb, and tho’ none so very violent as to lay me quite up, yet so much, that I have no sooner Ease in one Part, than I have fresh pain in another, and I every Day hoping I should be better, have put it off from Day to Day, and yet the Disease hangs upon me: This is one of the greatest Discouragements I have, as I struggle continually to get the better of it, as well as of others, of which I seem to have a double Share: Nothing however, short of Death shall hinder me from striving against them all: I have had the Gout most in my Hands and Arms, my Ancle next, and my Toes least, Tho’ no Part is exempted. I suppose by the Time of the next Packet Mr. Foxcroft will be here, in order to proceed to New Haven. I hope I may be well enough to go thither, as I wish that Affair finished. Mr. Chew, I have Reason to think has failed. He is in Arrear, and pleads that you promis’d to allow him Pay for hiring some Riders up the River in the Years 1755 and 1756: and Mr. Foxcroft nor I know any Thing about the Matter: I suppose Mr. Foxcroft will write to you; but he thinks Mr. Chew must be displaced: The same Paper I sent you Thursday last by a Merchantman—Almost all the Vessels from Europe have had long Passages this Summer. We all send our Respects whilst I am Your most obliged Servant
James Parker.
 Addressed: For / Benjamin Franklin Esqr / Craven-Street / London / per Packet
